EXHIBIT 10.1



SEPARATION AND RELEASE AGREEMENT



This Separation and Release Agreement is entered into by and between the Federal
Home Loan Bank of Seattle (the "Seattle Bank") and John W. Blizzard ("Mr.
Blizzard") to set forth the terms and conditions of Mr. Blizzard's separation
from his employment with the Seattle Bank.

In order to provide Mr. Blizzard with separation benefits to assist him in the
transition to other opportunities and to fully and finally resolve any and all
issues regarding Mr. Blizzard's employment with the Seattle Bank and the
termination of that employment, Mr. Blizzard and the Seattle Bank agree as
follows:

Separation Date.
Mr. Blizzard's employment with the Seattle Bank ended as of April 30, 2009. He
has received his regular base salary through that date and has received all of
his accrued but unused vacation as of May 15, 2009.
Severance Benefits.
Provided that the Federal Housing Finance Agency ("FHFA") does not object
thereto, the Seattle Bank agrees to provide Mr. Blizzard with severance benefits
as set forth in this paragraph 2 and in paragraph 3 below:


Severance Pay.
Within ten (10) business days after the Effective Date of this Agreement, the
Seattle Bank will pay Mr. Blizzard an amount equal to eight (8) months of his
base monthly salary of $20,600 for a total of $164,800, less required
withholding and deductions ("Separation Pay").

(b) Bonus. Mr. Blizzard will not be eligible for a bonus or other incentive
compensation for the 2009 or 2010 incentive periods.

(c) Additional Separation Compensation. Within ten (10) business days after the
Effective Date of this Agreement, the Seattle Bank agrees to also pay
Mr. Blizzard additional separation compensation of $25,000 less required
withholding and deductions.

(d) Retirement Benefits. Mr. Blizzard will be entitled to any vested retirement
benefits that he has accrued as of April 30, 2009 under the Pentegra Defined
Benefit Plan and the Retirement Benefit Equalization Plan pursuant to the terms
of those plans. Mr. Blizzard shall also maintain the vested retirement benefits
he has accrued as of April 30, 2009, under the Seattle Bank Thrift Benefit
Equalization Plan and the Seattle Bank 401(k) Thrift Plan, pursuant to the terms
of those plans. The Seattle Bank will have no obligation with respect to any
federal income tax consequences of these retirement benefits to Mr. Blizzard.

(e) Outplacement Benefits. To assist Mr. Blizzard in finding other suitable
employment, the Seattle Bank will provide Mr. Blizzard with reasonable
outplacement assistance through the Seattle Bank's outplacement counseling
service of up to six (6) months to begin ten (10) business days after the
Effective Date of this Agreement.

Unemployment Compensation.
The
Seattle Bank agrees not to contest any application for unemployment compensation
benefits that Mr. Blizzard may make due to his separation from the Seattle Bank;
provided that the Seattle Bank reserves the right to correct any false or
misleading information which may be filed in connection with such application
regarding the Seattle Bank and the circumstances of Mr. Blizzard's separation.



Medical Insurance.
Mr. Blizzard and his eligible dependents have the opportunity to continue group
health insurance through the Seattle Bank's Continuation of Health Care Coverage
program for a period of up to eighteen (18) months following the date of his
group health care coverage termination, April 30, 2009. Beginning on the
Effective Date of this Agreement and continuing until December 31, 2009, the
Seattle Bank will pay the premiums for Mr. Blizzard's
continued group medical, dental and vision plan insurance on the same terms and
conditions as employees of the Seattle Bank and their eligible dependents
. Beginning on January 1, 2010, Mr. Blizzard and his eligible dependents may
continue group insurance at his or their expense for the balance of the eighteen
(18) month period which began on May 1, 2009. ADP CobraServ, the Seattle Bank's
administrator, will supply Mr. Blizzard with a separate notice summarizing his
continuation coverage rights and obligations. Mr. Blizzards' benefits under this
paragraph 3 shall terminate when Mr. Blizzard becomes eligible for coverage
under a new employer's medical plan.
No Additional Compensation.
Mr. Blizzard and the Seattle Bank agree that, except as expressly set forth in
this Agreement, and subject to Mr. Blizzard's rights, if any, in the Seattle
Bank retirement plans described in 2(d) above, Mr. Blizzard shall not be
entitled to receive any additional compensation, bonuses, incentive
compensation, employee benefits or other consideration from the Seattle Bank.
Mr. Blizzard shall not be entitled to make contributions to the Seattle Bank
401(k) Savings Plan from the Separation Pay or the Additional Separation
Compensation.
Return of Seattle Bank Property.

Mr. Blizzard represents and warrants that he has returned to the Seattle Bank
all the Seattle Bank property including, without limitation, any laptop
computer, keys, access cards, parking pass, credit cards, cellular telephones,
books, manuals, files, computer software, disks and the like, as well as all
paper and electronic copies of materials and documents in his possession or
under his direct or indirect control relating to the Seattle Bank, its business,
employees, and customers, and that he has not retained copies, in whatever form,
of any such materials or documents. Notwithstanding anything to the contrary set
forth herein, the Seattle Bank hereby acknowledges and agrees that Mr. Blizzard
may retain, as his own property, his copies of his individual personnel
documents, such as his payroll and tax records, and similar personal records.
Further, notwithstanding anything to the contrary set forth herein, the Seattle
Bank will within ten (10) business days following Mr. Blizzard's execution of
this Agreement provide to Mr. Blizzard a hard copy and an electronic copy of his
contacts currently stored on the computer he used as a Seattle Bank employee,
excluding those contacts which are members or employees of members of the
Seattle Bank.
Covenant Not to Sue.
Mr. Blizzard represents that he has not filed any Claim that was released in
this Agreement against the Seattle Bank or the Released Parties (as defined
below) with any court or government agency, and that he will not, to the extent
allowed by applicable law, file any lawsuit against the Seattle Bank at any time
in the future; provided, however, that this will not limit Mr. Blizzard from
filing a Claim to enforce the terms of this Agreement. If any government agency
brings any claim or conducts any investigation against the Seattle Bank, nothing
in this Agreement forbids Mr. Blizzard from cooperating in such proceedings, but
by this Agreement, Mr. Blizzard waives and agrees to relinquish any damages or
other individual relief that may be awarded as a result of any such proceedings.
Complete Release of Claims by Mr. Blizzard Against the Seattle Bank.
In consideration of the separation benefits set forth above, which are given to
Mr. Blizzard specifically in exchange for this release as a result of
negotiations between himself and the Seattle Bank and which are separation
benefits substantially in excess of those which he would otherwise be entitled
to, Mr. Blizzard, on behalf of himself, his marital community, and their heirs,
successors and assigns, releases and discharges the Federal Home Loan Bank of
Seattle, its employee benefit plans and/or their current or former directors,
officers, agents, insurers, employees and attorneys, any and each of their
successors and assigns and predecessors ("Released Parties"), from any and all
claims, charges, causes of action and damages (including attorneys' fees and
costs actually incurred), known and unknown ("Claims"), including those Claims
related in any way to Mr. Blizzard's employment with the Seattle Bank, or the
termination of his employment relationship with the Seattle Bank, arising prior
to the effective date of this Agreement. It is understood and agreed that the
waivers in this Agreement are not intended to waive Mr. Blizzard's rights: (a)
to indemnification pursuant to any applicable provision of the Seattle Bank's
Bylaws, or pursuant to applicable law; (b) under ERISA to receive his accrued
vested benefits and any benefits specifically reserved for him in this
Agreement; or (c) respecting the Seattle Bank's obligations under this
Agreement.

For the purposes of implementing a full and complete release and discharge of
the Seattle Bank and the other Released Parties, and each of them, Mr. Blizzard
expressly acknowledges that this Separation and Release Agreement is intended to
include in its effect, without limitation, all Claims which he does not know or
suspect to exist in his favor at the time he signs this Agreement, and that this
Agreement is intended to fully and finally resolve any such Claim or Claims.

This Release specifically includes but is not limited to rights and claims under
the local, state or federal laws prohibiting discrimination in employment,
including the Civil Rights Acts, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Washington Law Against Discrimination, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(except as otherwise stated herein), as well as any other state or federal laws
or common law theories relating to discrimination in employment, the termination
of employment, or personal injury, including without limitation all claims for
breach of contract, fraud, defamation, loss of consortium, infliction of
emotional distress, additional compensation, back pay or benefits (other than as
provided for in this Agreement).


Voluntary Agreement; Full Understanding; Advice of Counsel.
Mr. Blizzard understands and acknowledges the significance of this Agreement and
acknowledges that this Agreement is voluntary and has not been given as a result
of any coercion. Mr. Blizzard also acknowledges that he has been given full
opportunity to review and negotiate this Agreement, that by this document he has
been specifically advised in writing to consult with legal counsel prior to
signing it, that he has in fact carefully reviewed it with an attorney before
signing it to the extent he wishes to do so, and that he executes this Agreement
only after full reflection and analysis.


No Representations.
Mr. Blizzard acknowledges that, except as expressly set forth herein, no
representations of any kind or character have been made to him by the Seattle
Bank or by any of the Seattle Bank's agents, representatives or attorneys to
induce him to sign this Agreement.
Agreement and Payments Subject to Review by the Federal Housing Finance
Agency/Effective Date of Agreement.
The severance benefits in Sections 2 and 3 of this Agreement are subject to
review by the FHFA. The Effective Date of this Agreement shall be the later of
a) the expiration of the revocation period described in paragraph 12 below,
assuming that Mr. Blizzard has executed the Agreement and has not exercised his
right of revocation during such period; or b) a date four weeks after June 10,
2009 (the date a copy of the severance benefits in Sections 2 and 3 of this
Agreement were submitted to the FHFA by the Seattle Bank), provided that during
such four-week period the Seattle Bank did not receive notice from the FHFA that
it objects to some portion of the Agreement. If the FHFA should object to any
provision of this Agreement within the four-week period, this Agreement shall
not be effective, and Mr. Blizzard and the Seattle Bank agree to negotiate in
good faith regarding changes in the Agreement so as to satisfy the FHFA
objections. If no agreement regarding such changes is reached within 30 days
following receipt of the FHFA objections, the Agreement shall be null and void.
Waiting Period.
Mr. Blizzard has until July 9, 2009 to consider this Agreement before signing
it. He understands that he may sign it sooner if he wishes to. If Mr. Blizzard
does not sign and return this Agreement to Leslie Mackey at the Seattle Bank by
5:00 pm on July 9, 2009, Mr. Blizzard will not be eligible to receive the
severance benefits provided for in Sections 2 and 3.
Revocation Period.
Mr. Blizzard understands and acknowledges that he has seven (7) days after
signing this Agreement to revoke it. To revoke this Agreement, Mr. Blizzard must
deliver a written notice of revocation to Leslie Mackey at the Seattle Bank no
later than 5:00 pm on the seventh day after the day Mr. Blizzard signs the
Agreement. If Mr. Blizzard revokes this Agreement, he will not receive the
severance benefits described above.
Nonadmission.
This Separation and Release Agreement shall not be construed as an admission of
wrongdoing or evidence of any noncompliance with or violation of any statute or
law by the Seattle Bank or Mr. Blizzard.


Confidential Information.




(a)
Acknowledgement of Receipt of
Confidential Information.
Mr. Blizzard acknowledges that he has occupied a position of trust and
confidence with the Seattle Bank, and during Mr. Blizzard's employment with the
Seattle Bank, he has become familiar with the Seattle Bank's trade secrets,
business plans and strategies, and with other proprietary and confidential
information concerning the Seattle Bank, its business, employees and members.
Mr. Blizzard agrees that (a) the agreements and covenants contained in this
paragraph are essential to protect the Seattle Bank and the goodwill of its
business; (b) the Seattle Bank would be irreparably damaged if Mr. Blizzard were
to disclose confidential information in violation of these provisions of this
Agreement; and (c) the separation benefits provided him under this Agreement are
given to him in part in exchange for his agreement to the restrictions set forth
below. As used in this Agreement, "Confidential Information" shall mean any
information relating to the business or affairs of the Seattle Bank or its
customers, including but not limited to information relating to financial
statements, identities of members and potential members, employees, suppliers,
software tools, business methods, business plans, equipment, programs,
methodologies, strategies and information, analyses, reports, models,
calculations, profit margins, examination reports, or other proprietary
information used by the Seattle Bank in connection with its business, provided,
however, that Confidential Information shall not include any information which
is in the public domain or becomes known in the industry through no wrongful act
on the part of Mr. Blizzard. Mr. Blizzard acknowledges that the Confidential
Information is vital, sensitive, confidential and proprietary to the Seattle
Bank.

(b) Agreement to Maintain Confidentiality of Seattle Bank Information. Mr.
Blizzard shall keep secret and retain in strictest confidence, and shall not,
without the prior written consent of the Seattle Bank, furnish, make available
or disclose to any third party or use for the benefit of himself or any third
party, any Confidential Information.

(c) Remedies. Mr. Blizzard acknowledges and agrees that the covenants set forth
in this paragraph 13 are reasonable and necessary for the protection of the
Seattle Bank's business interests, that irreparable injury will result to the
Seattle Bank if Mr. Blizzard breaches any of his confidentiality obligations
under this Agreement, and that in the event of Mr. Blizzard's actual or
threatened breach of such confidentiality obligations, the Seattle Bank will
have no adequate remedy at law. Mr. Blizzard accordingly agrees that in the
event of any actual or threatened breach by him or any of his confidentiality
obligations under this paragraph, the Seattle Bank shall be entitled to
immediate temporary injunctive and other equitable relief, without bond and
without the necessity of showing actual monetary damages, subject to hearing as
soon thereafter as possible. Nothing contained herein shall be construed as
prohibiting the Seattle Bank from pursuing any remedies available to it for such
breach or threatened breach, including the recovery of any damages which it is
able to prove.

Mutual Confidentiality of Agreement.
Mr. Blizzard and the Seattle Bank may acknowledge to third persons that their
parting was on mutually satisfactory terms. Mr. Blizzard agrees that he will
keep the fact, terms, conditions, and contents of this Agreement completely
confidential and will not publicize or disclose the fact, terms, conditions, or
contents of this Agreement in any manner, in writing or orally, to any persons,
directly or indirectly, or by or through an agent, representative, attorney, or
any other person unless required by law, regulation, or court order. Mr.
Blizzard may, however, disclose the terms of this Agreement to his spouse, his
attorney, or to his tax advisors and accountants, as necessary. The Seattle Bank
likewise agrees to keep the fact, terms, conditions, and contents of this
Agreement confidential and will not publicize or disclose the fact, terms,
conditions, or contents of this Agreement in any manner, in writing or orally,
to any persons, directly or indirectly, or by or through an agent,
representative, attorney, or any other person unless required by law,
regulation, or court order. The Seattle Bank may, however, disclose the fact,
terms and conditions of this Agreement to its senior management, Board of
Directors, regulators, attorneys, and accountants, or if required by law,
regulation or court order.
References.
The Seattle Bank agrees that it will respond to any requests for references from
prospective future employers of Mr. Blizzard in accordance with the letter of
reference attached as Exhibit A to this Agreement. Mr. Blizzard agrees to direct
any prospective employers to the Director of Human Resources of the Seattle
Bank, who shall respond consistently with Exhibit A.

A signed original of Exhibit A shall be provided to Mr. Blizzard within 10
business days after he has executed this agreement.

Applicable Law; Venue; Attorneys' Fees; Interpretation. This Agreement shall be
interpreted in accordance with the laws of the State of Washington, without
regard to its conflict of laws. Any lawsuit between the parties arising out of
this Agreement shall be brought in state or Federal court in King County,
Washington. The prevailing party in such action shall be awarded attorneys' fees
and costs (whether or not taxable under any applicable statute) including fees
and costs incurred prior to suit, in any administrative proceedings, and on
appeal. The language of this Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against either party. Complete
Agreement. This Agreement represents and contains the entire understanding
between the parties in connection with the subject matter of this Agreement.
This Agreement shall not be modified or varied except by a written instrument
signed by Mr. Blizzard and an authorized representative of the Seattle Bank. It
is expressly acknowledged and recognized by all parties that all prior written
or oral agreements, understandings or representations between the parties are
merged into this Agreement. Invalidity. It is understood and agreed that if any
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions of the Agreement shall nevertheless continue to be fully
valid and enforceable. Execution. This Agreement may be executed with duplicate
original counterparts with faxed signatures, each of which shall constitute an
original and which together shall constitute one and the same document.

BY SIGNING THIS AGREEMENT, YOU STATE THAT:



(a) YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS
TERMS;

(b) YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW
THAT YOU ARE GIVING UP IMPORTANT RIGHTS;

(c) YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;

(d) YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED TO DO SO;

(e) YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND

(f) YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN
AND UNKNOWN CLAIMS

 

 

 

FEDERAL HOME LOAN BANK OF SEATTLE



JOHN W. BLIZZARD

By:    /s/ Leslie Mackey

 

/s/ John W. Blizzard

Name:   Leslie Mackey

 

Date:  7/6/09 

Title:  Vice President, Human Resources 





Date:    7/13/09





